UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:16-CR-112-T-17TGW

VIOLETTA ZYNSKI.

ORDER

This cause is before the Court on:

Dkt. 38 Unopposed Motion for Early Termination of Probation

Defendant Violetta Zynski requests early termination of probation pursuant to
18 U.S.C. Sec. 3564(c).

On February 10, 2017, Defendant Zynski was sentenced to a term of 60 months
probation, the first six months of which were on Home Detention; fine waived, and a
special assessment fee of $100.00, for a violation of 18 U.S.C. Sec. 2320(a)(1),
Trafficking in Counterfeit Goods.

Defendant Zynski has completed over thirty-one months of the term of

probation, during which Defendant Zynski has complied with all terms and conditions.

The Government does not oppose Defendant Zynski’s request for early

termination.

Pursuant to 18 U.S.C. Sec. 3564{c), | have considered the factors
set forth on 18 U.S.C. Secs. 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a) (4),
(a)(5), (a)(6), and (a)(7), and determine that the early termination of the

60-month term of probation is warranted, and is in the interest of justice.
Case No. 8:16-CR-112-T-17TGW
Accordingly, it is

ORDERED that Defendant Violetta Zynski’s Unopposed Motion for
Early Termination of Probation (Dkt. 38) is granted.

DONE and ORDERED in Chambers in Tampa, Florida on this LS
day of October, 2019.

 

  

Copies to:
All parties and counsel of record
U.S. Probation Office

U.S. Marshal
